UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q /A Amendment No. 1 xQUARTERLYREPORTUNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 oTRANSITION REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT For the transition period from to Commission File number000-30262 VISUALANT, INCORPORATED (Exact name of registrant as specified in charter) Nevada 91-1948357 (State or other jurisdiction ofincorporation or organization) (I.R.S. Employer Identification No.) 500 Union Street, Suite 406, Seattle, Washington USA 98101 (Address of principal executive offices) (Zip Code) 206-903-1351 (Registrant's telephone number, including area code) N/A (Former name, address, and fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesx No o Indicate by checkmark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer (See the definitions of “large accelerated filer,” “accelerated filer,” “non-accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act). Large accelerated filer oAccelerated filer oNon-accelerated filer oSmaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes o No x The number of shares of common stock, $.001 par value, issued and outstanding as ofAugust 10, 2012: 82,223,093shares 1 EXPLANATORY NOTE We are filing this Amendment No. 1 on Form 10-Q/A to our Quarterly Report on Form 10-Q for the quarter ended June 30, 2012 (the “Form 10-Q”), which was originally filed with the Securities and Exchange Commission on August 10, 2012, for the sole purpose of furnishing the Interactive Data File as Exhibit 101 in accordance with Rule 405 of Regulation S-T. Exhibit 101 to this report furnishes the following items from the Form 10-Q formatted in eXtensible Business Reporting Language (XBRL): (i) the unaudited Consolidated Balance Sheets as of June 30, 2012 and audited Consolidated Balance Sheets as of September 30, 2011, (ii) the unaudited Consolidated Statements of Operations and Comprehensive Income for the three and nine months ended June 30, 2012 and 2011, (iii) the unaudited Consolidated Statements of Cash Flows for the nine months ended June 30, 2012 and 2011, and (iv) the unaudited Notes to Consolidated Financial Statements. No other changes have been made to the Form 10-Q. This Amendment does not reflect events that have occurred after the August 10, 2012 filing date of the Form 10-Q, or modify or update the disclosures presented therein, except to reflect the amendment described above. 2 ITEM 6. EXHIBITS AND REPORTS ON FORM 8-K The exhibits required to be filedherewith by Item 601 of Regulation S-K, as described in the following index of exhibits, are attached hereto unless otherwise indicated as being incorporated by reference, asfollows: (a) Exhibits License Agreement dated May 31, 2012 by and between Visualant, Inc. and Sumitomo Precision Products Co., Ltd. (1) Joint Research and Product Development Agreement dated May 31, 2012 by and between Visualant, Inc. and Sumitomo Precision Products Co., Ltd. (1) Stock Purchase Agreement dated May 31, 2012 by and between Visualant, Inc. and Sumitomo Precision Products Co., Ltd. (1). Rule 13a-14(a)/15d-14(a) Certification of Principal Executive Officer (2) Rule 13a-14(a)/15d-14(a) Certification of Principal Financial Officer (2) Section 906 Certifications (2) Section 906 Certifications (2) 101.INS XBRL Instance Document (3) 101.SCH XBRL Taxonomy Extension Schema (3) 101.CAL XBRL Taxonomy Extension Calculation Linkbase (3) 101.DEF XBRL Taxonomy Extension Definition Linkbase (3) 101.LAB XBRL Taxonomy Extension Label Linkbase (3) 101.PRE XBRL Extension Presentation Linkbase (3) (1) Attached as an exhibit to the Company’s Form 8-K dated May 31, 2012 and filed with the SEC on June 4, 2012. (2) Attached as an exhibit to the Company's Form 10-Q for the period ended June 30, 2012 and filed with the SEC on June 10, 2012. (3) Furnished herewith. 3 SIGNATURES In accordance with the requirements of the Exchange Act, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. VISUALANT, INCORPORATED (Registrant) Date: August 14, 2012 By: /s/Ronald P. Erickson Ronald P. Erickson Chief Executive Officer, President, and Director (Principal Executive Officer) Date: August 14,2012 By: /s/Mark Scott Mark Scott Chief Financial Officer, Secretary and Treasurer (Principal Financial and Accounting Officer) 4
